Citation Nr: 0603209	
Decision Date: 02/03/06    Archive Date: 02/15/06	

DOCKET NO.  02-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1975 to 
October 1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied service 
connection for bilateral tinnitus.  In April 2004, the Board 
remanded the appeal for additional evidentiary development, 
VCAA compliance, collection of the veteran's service 
personnel records, and a VA examination with claims file 
review and request for opinion.  All development requested 
was completed in full and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the  appeal has been requested or obtained.  

2.  Although the veteran contends that he has bilateral 
tinnitus as a result of acoustic trauma during service in the 
1970's, there is a complete absence of any objective medical 
evidence documenting complaints or findings of tinnitus at 
any time during or for over 24 years after the veteran was 
separated from service, and present tinnitus is shown to be 
more likely related to a lengthy post-service exposure to 
various loud noise environments, rather than a brief exposure 
during service.  


CONCLUSION OF LAW

Bilateral tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
veterans in collecting such evidence.  

The veteran was provided VCAA notice in February 2002 and, 
during the pendency of the appeal following Board remand, 
again in April 2004.  These notifications informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The veteran was 
provided the regulatory implementation of VCAA and the laws 
and regulations governing the adjudication of his claim in 
statements of the case issued in July 2002 and May 2005.  The 
RO attempted to assist the veteran in the collection of any 
evidence he might identify, but he did not identify any other 
evidence than treatment at the Wichita, Kansas, VA Medical 
Center, and all available records from that facility have 
been collected for review.  The veteran's service medical 
records and service personnel records were collected for 
review.  In June 2002, the veteran notified VA that he had no 
additional evidence to submit in support of his claim.  The 
veteran does not argue nor does the evidence on file suggest 
that there remains any additional evidence which is relevant 
to this claim which has not been collected for review.  The 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred in line of active 
military duty.  38 U.S.C.A. § 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Analysis:  In advancing his claim, the veteran has written 
his belief that his present, recurrent bilateral tinnitus is 
attributable his military service, where he served as an 
armorer which included exposure to the acoustic trauma of 
small arms fire, and also to the industrial noise of heavy 
equipment which he later operated.  

The service medical records do not contain any complaint, 
finding, treatment or diagnosis for recurrent bilateral 
tinnitus at any time.  Both the service enlistment 
examination in January 1975, and the service separation 
examination in August 1977, note that the ears were normal, 
and audiological testing reported essentially normal findings 
for each ear at both enlistment and separation.  

The service medical records do reveal that the veteran often 
sought treatment for pharyngitis, viral syndromes, flu and/or 
throat or nasal infections throughout the time of his 
military service, and it is noted that at no time during any 
of these multiple treatments is the veteran documented to 
have complained of bilateral tinnitus.  The veteran's ears 
were often checked as part of these periodic treatments and 
it is noted, in October and December 1975 and February 1977, 
that the veteran's ears were clear and the tympanic membranes 
were within normal limits.  

The service personnel records do indicate that the veteran 
completed basic training where it must be presumed he fired 
the service rifle for qualification, and the veteran is 
documented as serving as an armorer from approximately June 
1975 to March 1976.  From March 1976 until separation in 
October 1977, the veteran is documented as having served as a 
fabric repairman and in fuel systems.  The veteran received 
military training both as an armorer and in motor 
maintenance.  An enlisted evaluation report from 1976 
indicates that the veteran actually was serving in a supply 
and service company, distributing clothing and material 
through the central issue facility.  

The veteran filed his initial claim for service connection 
for bilateral tinnitus in January 2002.  The first objective 
clinical notation of any complaint of tinnitus occurred two 
months later during an initial March 2002 VA audiological 
examination, well over 24 years after the veteran was 
separated from service.  At that time, the veteran reported 
that his chief complaint was hearing loss.  He reported that 
during military service he was exposed to weapons fire and 
that he also served as an equipment operator.  He reported 
that during military service "he always wore hearing 
protection and that he was not in combat."  Following 
military service, the veteran reported being exposed to noise 
while performing construction work and "he never wore hearing 
protection during that time."  The veteran also reported 
occasional post-service recreational noise exposure.  He 
stated that he had experienced tinnitus that "began in 1977, 
when he was exposed to weapon fire during military service."  
He reported that tinnitus was periodic occurring every other 
day.  Audiometric examination for the relevant frequencies of 
speech showed that the veteran had bilateral sensorineural 
hearing loss for VA purposes, and speech discrimination was 
100 percent for the right ear and 92 percent for the left 
ear.  Testing revealed normal middle ear function 
bilaterally.  It was reported that the etiology of tinnitus 
was unknown and that no opinion could be offered "unless out 
of speculation."  

This same VA audiologist again saw the veteran the following 
month in April 2002.  This report of examination was largely 
identical to that completed the previous month.  It was noted 
that work recognition ability was normal bilaterally, and 
that speech reception thresholds and pure tone averages were 
in "poor agreement bilaterally."   

The veteran was provided a VA audiometric examination in 
January 2005 which included a review of the claims folder.  
The veteran again reported that his tinnitus commenced in 
1977 from noise exposure during service.  Again, the veteran 
was shown to have a bilateral sensorineural hearing loss, but 
this time speech discrimination was 100 percent for each ear.  
There was normal middle ear function bilaterally, and the 
veteran's tinnitus could not be matched.  The veteran again 
reported exposure to small arms fire during service and that 
he wore ear protection "the majority of the time he was 
shooting," and that he also drove some heavy equipment during 
service.  Since leaving service, he also reported working in 
construction, warehouse work and as a truck driver and that 
he had never worn hearing protection in any of these 
occupations.  He also reported going to the shooting range 
for recreation and that "sometimes" he wore hearing 
protection during this activity.  The VA audiologist wrote 
that the most likely etiology of the veteran's tinnitus was 
noise exposure during military service.  

The veteran was finally provided a VA examination by a 
medical doctor otolaryngologist in March 2005.  Again, the 
veteran's claim folder was reviewed in conjunction with the 
examination.  The veteran reported being exposed to small 
arms fire during service, and that he "wore ear protection as 
instructed all the time."  It was noted that his induction 
and separation hearing tests were within the limits of 
normal.  Since his service separation he had been working in 
construction, driving trucks and he also indicated that he 
had worked in "an iron foundry factory."  It was additionally 
noted that the veteran had difficult to control diabetes, 
hypertension, degenerative osteoarthritis, and osteoporosis.  
The veteran presented in the examiner's office attired as a 
motorcycle rider and admitted to riding motorcycles almost 
every weekend.  He also reported recreational shooting and 
reported that he "does not always wear ear protectors."  It 
was also noted that he did not wear ear protection while 
riding motorcycles.  After reviewing the veteran's claims 
folder, conducting a physical examination, and taking a 
personal history, it was this doctor's opinion that the 
veteran's "high-frequency hearing loss and corresponding 
tinnitus are probably not due to military exposure but is due 
to recreational and vocational noise since that time."  

After a careful review of all of the evidence on file 
including all VA examinations and opinions, the Board 
concludes that a preponderance of the evidence is against 
a finding that the veteran's present bilateral tinnitus is 
causally related to acoustic trauma exposure during service.  
Exclusive of the medical opinions provided both pro and con, 
the Board notes that the veteran's audiological testing both 
at entrance and service separation were normal and that the 
service medical records contain no complaints, finding or 
treatment for bilateral tinnitus or hearing loss at any time 
during service.  In this regard, it is noteworthy that the 
veteran is shown to have often been seen during service with 
problems of viral syndrome, pharyngitis, the flu, and/or 
nasal and throat infections, and at no time during any of 
these treatments was it ever noted that the veteran 
complained of tinnitus, and each service medical record 
noting examination of the ears stated that the tympanic 
membranes were normal.  

The veteran has consistently reported on multiple 
examinations to having been exposed to small arms weapons 
fire during service but that he always wore hearing 
protection as instructed, and that he also did some driving 
of heavy equipment during service.  The veteran is not shown 
to have served all of his military service as an armorer but 
only some nine months from June 1975 to March 1976.  From 
March 1976 until service separation in October 1977, the 
veteran is not shown to have been exposed to small arms fire 
but to have served as a warehouseman and/or in a service and 
support company in fuel systems where he may have been around 
heavy equipment or trucks.  

Despite the veteran's consistent report of having experienced 
tinnitus since service, the first objectively documented 
medical record of tinnitus is in March 2002, well over 24 
years after the veteran was separated from service.  Over 
this 24-year period, the veteran has also consistently 
reported a somewhat more lengthy exposure to various loud 
noise environments than he had during service, including 
employment in construction, warehouse work, truckdriver and 
in an iron foundry factory.  Also during these intervening 
years, the veteran has reported participating in shooting 
sports during which he did not always wear hearing 
protection.  The veteran has also shown to be an avid 
motorcyclist "riding motorcycles almost every weekend."  

In the complete absence of any objective evidence documenting 
complaints of bilateral tinnitus by the veteran until 24 
years after service separation, the Board finds that it is 
simply much more likely that present bilateral tinnitus is 
attributable to various noise exposures over this 24-year 
period, rather than noise exposure which the veteran had 
during basic military training, nine months' service as an 
armorer, and some exposure to heavy equipment or trucks 
during service.  There is simply a considerably more 
significant noise exposure in the 24 years after service than 
during the less than three years of active military service.  

The Board notes that, in March and April 2002, a VA 
audiologist reported that she could not provide any likely 
etiological origin for bilateral tinnitus without resulting 
to speculation.  In January 2005, a VA audiologist reported 
that bilateral tinnitus was most likely due to noise exposure 
during military service.  The March 2005 opinion of a medical 
doctor otolaryngologist was that the veteran's present 
bilateral hearing loss and tinnitus were probably not a 
result of military exposure.  The Board places more weight in 
the opinion of the medical doctor than that of the 
audiologist.  The medical doctor by definition has a more 
rigorous training and education background than an 
audiologist, and it is clear that he not only took a more 
detailed personal history from the veteran, which is 
reflected in his examination report, but he also spent more 
time discussing the veteran's clinical history, especially 
the service medical records.  The VA otolaryngologist aptly 
pointed out that the veteran's bilateral tinnitus was 
consistent with and likely related to his current 
sensorineural hearing loss, and it is noteworthy that no 
identifiable hearing loss was noted at service separation, or 
at anytime thereafter until both hearing loss and bilateral 
tinnitus were first objectively demonstrated over 24 years 
after service separation.  

The clear preponderance of the evidence of record 
demonstrates that the veteran has simply had a much more 
significant exposure to acoustic trauma and loud noise 
environments in the 24 years since service separation, than 
he did during his less than three years of active military 
service.  





ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


